Citation Nr: 0106977	
Decision Date: 03/08/01    Archive Date: 03/16/01	

DOCKET NO.  00-00 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to reimbursement or payment of the cost of 
unauthorized private hospital care administered from April 
15, 1999 through April 18, 1999.

2.  Entitlement to reimbursement or payment of the cost of 
unauthorized private ambulance services rendered on April 25, 
1999. 


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and son


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
December 1945.

This matter arises from various decisions rendered since June 
1999 by the Department of Veterans Affairs Medical Center 
(VAMC) in Muskogee, Oklahoma, which, in the aggregate, denied 
the benefits sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  


FINDINGS OF FACT

1.  Without prior authorization from VA, the veteran received 
inpatient treatment at a private hospital from April 15, 1999 
through April 18, 1999, for gastrointestinal bleeding with 
complications.

2.  Without prior authorization from VA, the veteran received 
private ambulance services on April 25, 1999, for transfer to 
a VA medical facility.

3.  The veteran was not service connected for any disability 
as of his hospitalization on April 15, 1999; nor has service 
connection been established for any disability since that 
time.


CONCLUSIONS OF LAW

1.  The criteria for reimbursement or payment of the cost of 
unauthorized private hospital care from April 15, 1999 
through April 18, 1999, have not been met.  38 U.S.C.A. 
§ 1728 (West 1991); 38 C.F.R. §§ 17.120, 17.121 (2000).

2.  The criteria for reimbursement or payment of the cost of 
private unauthorized ambulance services rendered on April 25, 
1999 have not been met.  38 U.S.C.A. § 1728 (West 1991); 
38 C.F.R. §§ 17.120, 17.121 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Private Hospital Care from April 15, 1999 through April 
19, 1999

The veteran is seeking payment or reimbursement for the cost 
of hospital care administered without prior VA authorization 
at a non-VA medical facility from April 15, 1999 through 
April 18, 1999.  He contends that VA should indemnify him 
against the cost of medical expenses that he incurred as a 
result of such inpatient treatment because his initial 
admission was the result of a medical emergency, and because 
he was told by an employee of the VAMC in Muskogee, Oklahoma, 
that he should report to the nearest emergency room for 
immediate evaluation and treatment of symptomatology 
associated with the veteran's GI bleeding.

In this case, the veteran raises several matters to include 
whether the services for which payment is sought were 
authorized by VA, and, if there was no such authorization, 
whether the veteran is eligible for payment or reimbursement 
for services not previously authorized under the provisions 
of 38 U.S.C.A. §§ 1710 or 1728 (West 1991).  See Hennessey v. 
Brown, 7 Vet. App. 143, 148 (1994).  

Initially, the Board must make a determination as to whether 
the VA gave prior authorization for the non-VA medical care 
under 38 U.S.C.A. § 1703(a) (West 1991) and 38 C.F.R. § 17.54 
(2000).   This is a factual, not a medical, determination.  
See Similes v. Brown, 5 Vet. App. 555 (1994).  

Individual authorization for medical services is available 
for treatment of service-connected disability, disability for 
which a veteran was discharged or released from active 
service, disability of a veteran who has total and permanent 
service-connected disability, or for certain disabilities of 
a veteran participating in a VA rehabilitation program.  See 
38 U.S.C.A. § 1703; 38 C.F.R. § 1752(a) (2000).  Contracts, 
including individual authorization for reimbursement or 
payment of expenses, are authorized for treatment of a 
medical emergency which poses a serious threat to a veteran 
receiving medical services in a VA facility.  
See 38 C.F.R. § 17.52(b)(3).  However, to meet this 
criterion, the veteran must be receiving treatment in a VA 
facility at the time of the emergency.  Prior VA treatment of 
a disorder or a telephone call in an attempt to seek VA 
treatment on April 15, 1999, does not meet this criterion.  
See Zimick v. West, 11 Vet. App. 45, 51-52 (1998).  In the 
case of an emergency that existed at the time of admission, 
an authorization may be deemed a prior authorization if an 
application is made to the VA within 72 hours after the hour 
of admission.  See 38 C.F.R. § 17.54. 

Based upon the evidence of record, there is no indication 
that a decision to authorize the veteran's emergent medical 
care at a private medical facility was made.  The veteran 
contends, in essence, that he was told by a VAMC staff member 
on April 15, 1999, that his symptomatology regarding upper 
and lower gastrointestinal bleeding warranted that he report 
to the nearest emergency room for treatment.  This, however, 
does not constitute authorization.  There is no indication 
that the VAMC employee told the veteran that VA would 
indemnify him for any such treatment rendered.  Instead, a 
report of contact dated April 15, 1999, indicates that the 
veteran was told that if his condition warranted admission, 
arrangements would be made for transfer if appropriate.  
(Emphasis added.)  Thus, there is no evidence of prior 
authorization for the veteran's non-VA medical treatment for 
the period at issue.

With regard to payment of the costs of medical services 
rendered to the veteran, the Board notes that regardless of 
whether there was prior authorization or application for 
authorization received within 72 hours, the regulations do 
not provide a basis for finding the veteran entitled to 
payment of the cost of medical services in this case as 
outlined by the very specific governing legal criteria set 
forth above.  See 38 C.F.R. §§ 17.52, 17.53. 17.54; see also, 
Zimick, 11 Vet. App. at 51-52.

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received by the veteran 
from April 15, 1999 through April 18, 1999, was not obtained 
pursuant to 38 C.F.R. § 17.54, and that payment is not 
warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1703.  Thus, the Board must 
consider the pertinent provision for a veteran entitled to VA 
care who obtains treatment at a non-VA facility.  The 
provisions of 38 U.S.C.A. § 1728 provide that the Secretary 
may, under such regulations as prescribed, reimburse a 
claimant for the reasonable value of such care and services 
for which such veteran has made payments.  See Malone v. 
Gober, 10 Vet. App. 539, 541 (1997), quoting 38 U.S.C.A. 
§ 1728(a).  In any case where reimbursement would be in order 
for the veteran under § 1728(a), "the Secretary may, in lieu 
of reimbursing such veteran, make payment of the reasonable 
value of care or services directly to the hospital or other 
health facility furnishing the care or services."  
38 U.S.C.A. § 1728(b).  

Such reimbursement is available only where:  (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a nonservice-connected disability associated with and 
held to be aggravating a service-connected disability, (C) 
for any disability of a veteran who has a total disability 
permanent in nature from a service-connected disability, or 
(D) for any illness, injury or dental condition in the case 
of a veteran who (i) is a participant in a vocational 
rehabilitation program (as defined in § 3101(9) of this 
title), and (ii) is medically determined to have been in need 
of care or treatment; and, (3) VA or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  See 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  
The United States Court of Appeals for Veterans Claims 
(Court) has observed that given the use by Congress of the 
conjunctive "and" in the statute, "all three statutory 
requirements would have to be met before reimbursement could 
be authorized."  Malone, 10 Vet. App. At 542, citing 
Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  

The provisions of 38 C.F.R. § 17.53, also for application, 
state that a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
See 38 C.F.R. §§ 17.52, 17.53.  No reimbursement or payment 
of services not previously authorized will be made when such 
treatment was procured through private sources in preference 
to available Government facilities.  
See 38 C.F.R. § 17.130.  

At the time of the private treatment received beginning April 
15, 1999, service connection was not in effect for any 
disability.  The record does not show that the veteran met 
one of the following requirements:  had a total disability 
permanent in nature resulting from a service-connected 
disability; was participating in a rehabilitation program 
under 38 U.S.C.A. Chapter 31; or, that he received treatment 
in April 1999 for a service-connected disability or a 
nonservice-connected disability associated with or 
aggravating an adjudicated service-connected disability.  The 
veteran attested to this at his personal hearing conducted at 
the VAMC in March 2000.  The Board emphasizes that the 
statutory provisions authorizing VA to pay for care in non-VA 
facilities do not include provision for payment for non-VA 
care on the sole basis of emergency or unavailability of a VA 
facility.  See Zimick, 11 Vet. App. at 49.  Even though the 
Board does not dispute the emergent nature of the situation, 
and even assuming that a VA facility was not feasibly 
available, the veteran was not treated for a service-
connected disability between April 15, 1999 and April 18, 
1999.  As stated previously, all of the three criteria under 
38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 must be met to 
establish entitlement to payment or reimbursement of the cost 
of unauthorized medical services, and all of the criteria are 
not met in this case.  Consequently, as there is no legal 
basis upon which to allow the claim, it therefore must be 
denied.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.   


II.  Reimbursement for Ambulance Services

The VAMC received a bill for ambulance services provided the 
veteran on April 25, 1999, in the amount of $642.  The 
veteran indicated at his personal hearing that this was 
necessitated by severe chest pains.  The veteran again 
apparently reported to the emergency room at a local private 
medical facility.  He testified that doctors at that facility 
called the VAMC and made arrangements for his transfer by 
ambulance for further treatment.  

For the sake of brevity, the pertinent provisions of 
38 U.S.C.A. §§ 1703, 1710, 1728; 38 C.F.R. §§  17.52, 17.53, 
17.54, 17.120, 17.130 are incorporated herein by reference.  

As previously indicated, the veteran has attested to the fact 
that his transfer from a private medical facility to a VA 
medical facility on April 25, 1999, was arranged between 
physicians and VA staff members.  However, no evidence to 
that effect is of record.  Thus, the transfer of the veteran 
from a private medical facility to a VA medical facility by 
ambulance on April 25, 1999, was unauthorized.  Given that 
the veteran has no adjudicated service-connected 
disabilities, entitlement to reimbursement or payment of the 
cost of unauthorized ambulance services on April 25, 1999, 
must be denied for the same reasons that reimbursement or 
payment of the costs of unauthorized medical care from April 
15, 1999 through April 18, 1999, were denied.  That is, that 
the service rendered was not for a service-connected 
disability.

As a final note, the Board observes that, in effect, the 
veteran has requested extraordinary equitable relief in this 
case; such relief exceeds the Board's authority.  Only the 
Secretary of Veterans Affairs is authorized to render such 
relief.  See 38 U.S.C.A. § 503(b) (West 1991); see also 
Schleis v. Principi, 3 Vet. App. 415, 418 (1992).  As the 
veteran has failed to state a claim for which relief can be 
granted with regard to both his medical treatment at a non-VA 
medical facility for a nonservice-connected disability for 
the period from April 15, 1999, through April 18, 1999, and 
for unauthorized ambulance services on April 25, 1999, for a 
nonservice-connected disability, his appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to reimbursement or payment of the cost of 
unauthorized non-VA inpatient medical care administered from 
April 15, 1999 through April 18, 1999, is denied.

Entitlement to reimbursement or payment of the cost of 
unauthorized private ambulance services administered on April 
25, 1999, is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

